Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 36, 38, 39, 42, 45, 46, 79, 92 and 96-103 are pending and being acted upon in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2022 was filed after the mailing date of the Non-Final Office on February 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Objection and Rejection Withdrawn
The objection to claims 1, 13 and 46 is withdrawn in view of the claims amendment. 

The rejection of claims 46 and 92 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

The written description and enablement rejection of claims 1, 3, 13, 16, 20, 30, 34, 38, 42, 45-79 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the claim amendment.  

The rejection of claims 1, 3, 16, 20, 30, 38, 42, 45, 79 and 92 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 7,335,742 (issued Feb 26, 2008; PTO 892) is withdrawn in view of the claim amendment.  
The rejection of claims 1, 3, 13, 16, 20, 30, 38, 42, 45, 46 and 79 under 35 U.S.C. 102 (a)(2) as being anticipated by US20180044430 (Chiu hereafter, claimed earliest priority to 62374347, filed August 12, 2016; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 1, 13, 34 and 46 under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,335,742 (issued Feb 26, 2008; PTO 892) in view of Parren et al (of record, US20140242075, published Aug 28, 2014; PTO 892) is withdrawn in view of the amendment to claim 1.  The addition of Parren does not cure the deficiency of the ‘742 patent.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 36, 39 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, see M.P.E.P. § 2163, II, A, 3, (a), (ii).  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 36 encompasses the polypeptide according to claim 1, wherein the Fc region further comprises any substitution at position F405 or K409.  
Claim 39 encompasses the polypeptide according to claim 38, wherein the 
Claim 46 encompasses the polypeptide according to claim 1, wherein the antigen binding region binds to any member of the tumor necrosis factor receptor super family (TNFR-SF) or G- protein Coupled Receptor (GPCR) superfamily.
Regarding antigen binding region that binds to any member of the tumor necrosis factor receptor super family (TNFR-SF) or G- protein Coupled Receptor (GPCR) superfamily (claim 46), the specification discloses just one antibody chCTB007 comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 143 and the VL comprises the amino acid sequence of SEQ ID NO: 146 that binds to just DR4.
However, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable region that binds to any members of the tumor necrosis factor receptor superfamily or any members of the G-protein Coupled receptor (GPCR) superfamily.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not disclose the structure common to members of the genus of antibodies that bind to all tumor necrosis factor receptor superfamily or all G-protein Coupled receptor (GPCR) superfamily, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).   
Regarding any random substitutions at positions such as the ones recited in claims 36 and 39, the specification discloses F405L, or K409R, see para. [0054].   For all of these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, were not in possession of the full scope of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only polypeptide as set forth in claims 1, 42, 45, 79, 96-103, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant’s position is that claim 1 has been amended to specify the combinations of substitutions indicated by the Office to meet the written description requirement.
With regard to the Office’s assertion that the antigen-binding region must be defined by structure, Applicant respectfully disagrees. The sequences of the antigen-binding region are not an essential feature of the claimed invention. Indeed, the claimed invention involves a platform for improved Fe regions which can be applied to any polypeptide comprising an antigen-binding region. Thus, the explicit recitation of the heavy and light chain CDR/variable region sequences is not required to demonstrate possession of the invention as claimed (MPEP §2163(1)). Rather, the claims specify a structural feature shared by all members of the genus in the form of a combination of amino acid substitutions present in the Fc region (i.e., (a) E430G and E333S, (b) E430G and E333A, (c) E430G and K326W, or (d) E430G, K326W, and E333S).
For at least the foregoing reasons, the full scope of the polypeptides having the claimed features is supported by the specification. Accordingly, Applicant respectfully requests that the rejection be withdrawn.

In response, the amendment to claim 1 is acknowledged.  The rejection of claim 1 has been withdrawn.  
Claim 36 encompasses the polypeptide according to claim 1, wherein the Fc region further comprises any substitution at position F405 or K409.  
Claim 39 encompasses the polypeptide according to claim 38, wherein the 
Claim 46 encompasses the polypeptide according to claim 1, wherein the antigen binding region binds to any member of the tumor necrosis factor receptor super family (TNFR-SF) or G- protein Coupled Receptor (GPCR) superfamily. 
The written description requirement for a claimed genus may be satisfied through description of: A representative number of species … or Disclosure of relevant, identifying characteristics … or By functional characteristics coupled with a known or disclosed correlation between function and structure, see MPEP 2163(II)(A)(3)(a)(ii).
Regarding antigen binding region that binds to any member of the tumor necrosis factor receptor super family (TNFR-SF) or G- protein Coupled Receptor (GPCR) superfamily (claim 46), the specification discloses just one antibody chCTB007 comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 143 and the VL comprises the amino acid sequence of SEQ ID NO: 146 that binds to just DR4.
However, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlated with binding to any members of the tumor necrosis factor receptor superfamily or any members of the G-protein Coupled receptor (GPCR) superfamily.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification has not disclosed a representative number of species of polypeptide or structure common to members of the genus of polypeptides or antibodies that bind to all tumor necrosis factor receptor superfamily or all G-protein Coupled receptor (GPCR) superfamily, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al. (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).   
Regarding any random substitutions at positions such as the ones recited in claims 36 and 39, the specification discloses F405L, or K409R substitutions, see para. [0054].   For all of these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, were not in possession of the full scope of the claimed invention.
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed August 4, 2022

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 92 is rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 5,851,984 (issued December 22, 1998; PTO 892).  
Regarding claim 92, the ‘984 patent teaches composition comprising the Wnt polypeptide in at least one vial or bottle.  The term “or” does not require the kit of parts comprising the polypeptide of claim 1. 
Thus, the reference teachings anticipate the claimed invention.

Conclusion 

Claims 1, 38, 42, 45, 79 and 96-103 are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644